62 N.Y.2d 779 (1984)
John F. Innes, III, Respondent,
v.
County of Genesee et al., Appellants.
Court of Appeals of the State of New York.
Decided May 17, 1984.
Paul J. Yesawich, III, for appellants.
Judry L. Subar for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs. We find no error of law in the determination of the Appellate Division.